DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-2,5-15, 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a plurality of wave division multiplexers (WDMs) each being positioned to couple optical signals delivered by a bus waveguide to a respective optical-electrical conversion element coupled to the memory layer, the plurality of WDMs including: a first subset of WDMs dedicated to transporting write signals from the optical control layer to the memory layer; and a second subset of WDMs dedicated to transporting read signals from the memory layer to the optical control layer, each of the WDMs in the first subset and in the second subset being tuned for operation at a different wavelength to collectively support parallel transport of multiple read streams and multiple write streams within the bus waveguide, and a combination of other limitations in the independent claims.
Claim 22 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a stack of optical input/output planes, each optical input/output plane including optical signal transport elements adapted to transport the optically-encoded read/write signals to or from an associated one of the optical control layers; and multiple separation layers each individually being interleaved between a pair of the optical input/output planes in the stack, each of the separation layers having a tunable thickness that facilitates positional adjustments to the optical input/output planes to provide for adjustable precision alignment between each of the optical input/output planes and the associated one of the optical control layers in the portable storage device, and a combination of other limitations in the independent claims.
Independent claim 8 comprises similar allowable content as that of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (PGPUB 20210118853), hereinafter as Harris, in view of Carson et al. (PGPUB 20050058128), hereinafter as Carson.
Regarding claim 21, Harris teaches a storage device comprising: 
a layer stack including multiple memory layers and optical control layer (Fig 3), But not expressly multiple memory layers interleaved between multiple optical control layers, each one of the optical control layers being adapted to independently read and write to a different one of the memory layers. It would have been obvious to one having ordinary skill int eh art at the time the invention was made to interleave memory and optical control layers, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
But not to couple optical signals between different bus waveguides included in adjacent optical control layers of the layer stack to effect parallel data access operations within different memory layers of the layer stack using a same optical signal stream.
Carson teaches to couple optical signals between different bus waveguides included in adjacent optical control layers of the layer stack to effect parallel data access operations within different memory layers of the layer stack using a same optical signal stream ([0082]).
Since Carson and Harris are both from the same field of fiber optics, the purpose disclosed by Carson would have been recognized in the pertinent art of Harris.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the connections as in Carson into the device of Harris for the purpose of increasing operation rates of input/output optical signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827